DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on May 26, 2022 has been entered and considered and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement filed on September 15, 2022 (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-9 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cyklop CB 130 tool (hereinafter “Cyklop”) (in the IDS file on 9/15/2022).
Regarding claim 1, Cyklop discloses a strapping device (see page 1) comprising:
a tensioner (see page 1) operable by a tensioning drive (see “tensioning gear” on page 1) to tension a strap;
a strap connector (see the annotated drawing below) operable to connect two areas of the strap to one another, the strap connector movable from between a rest position (see the top drawing on page 1) downward to (see the downward arrow in the top drawing of the annotated drawing below) and a connecting position (see the bottom drawing in the annotated drawing below) and from the connecting position (see the bottom drawing in the annotated drawing below) upward to the rest position (see the top drawing on page 1);
a transfer device (see the annotated drawing below) operably connected to the strap connector (see the annotated drawing below) to move the strap connector from the rest position downward to the connecting position (see the description on page 3)
a motor (see “welding motor” in the description on page 3, para. 3) comprising a motor shaft (31), the motor operably connectable to the strap connector and the transfer device at least in part via the motor shaft (see page 3, para. 3-4); and
a control device configured to control the motor to rotate the motor shaft in a first direction (see “in the direction of arrow” on page 3. Para. 3) to cause the transfer device to move the strap connector from the rest position downward to the connecting position and to cause the strap connector to operate (see page the drawings on 3 and para. 4 of page 3).

    PNG
    media_image1.png
    483
    403
    media_image1.png
    Greyscale

Regarding claim 2, the strapping device of claim 1, wherein the transfer device comprises a first arm (the horizontal linkage in the drawing above) pivotable (at a pivot connection between (11) and (17)) between a first position (i.e. an up position) and a second position (i.e. a down position) and a second arm (the vertical linkage in the drawing above) pivotable (at a pivot connection between (12) and the vertical linkage) between a third position (i.e. an up position) and a fourth position (i.e. a down position).
Regarding claim 3, the strapping device of claim 2, wherein the first arm (the horizontal linkage) is operably connected to the second arm (the vertical linkage) to pivot the second arm from the third position (see the top drawing on page 1) to the fourth position (see the downward arrow in the drawing above).
Regarding claim 4, the strapping device of claim 3, wherein the second arm (the vertical linkage) is pinned (i.e. by a shaft and an E-clip at a pivot axis) to the first arm (the horizontal linkage).
Regarding claim 5, the strapping device of claim 3, wherein the second arm (the vertical linkage) is operably connected to the strap connector (see the annotated drawing above) so movement of the second arm (the vertical linkage) from the third position (see the top drawing on page 1) to the fourth position (see the downward arrow in the drawing above) causes the strap connector to move from the rest position downward to the connecting position (see the bottom drawing of the annotated drawing above).
Regarding claim 6, the strapping device of claim 5, wherein the second arm (the vertical linkage) is pinned (see a shaft and an E-clip in the bottom drawing of the annotated above) to the strap connector.
Regarding claim 7, the strapping device of claim 5, further comprising a spring (62) positioned to: when the first arm (the horizontal link) is in the first position (see the top drawing on page 1), exert a biasing force on the first arm to retain the first arm in the first position; and
when the first arm (the horizontal link) is in the second position (see the top annotated drawing above), exert a biasing force on the first arm to retain the first arm in the second position (see page 3, para. 4) [ Note the spring (62) biased the lever (18) onto the first arm all the time; and thus they exert a biasing force on the first arm in both psotions).
Regarding claim 8, the strapping device of claim 5, wherein the strap connector comprises a movable welding shoe (see the drawing #2 below), a welding shoe arm (see the drawing #2 below) housing the welding shoe, and an eccentric drive (32) (see page 3, para. 5) operably connected to the welding shoe (see the top annotated drawing above), wherein the second arm (the vertical link) is operably connected to the welding shoe arm (see page 3), wherein the motor is operably connected to the eccentric drive to rotate the eccentric drive to cause the welding shoe to oscillate (see page 3, para. 3-5).

Annotated drawing #2 below:

    PNG
    media_image2.png
    186
    287
    media_image2.png
    Greyscale

Regarding claim 9, the strapping device of claim 5, wherein the first arm (the horizontal linkage) is operably connected to the second arm (the vertical linkage) so movement of the first arm (the horizontal linkage) from the first position (up) to the second position (down) causes the second arm (the vertical linkage) to move from the third position (up) to the fourth position (down) [see page 3, note that if the horizontal linkage does not move, the vertical linkage cannot move; and thus the movement of the first arm from the first position (up) to the second position (down) allows the second arm (the vertical linkage) to move from the third position (up) to the fourth position].
Regarding claim 20, the strapping device of claim 1, further comprising a base plate (see the annotated drawing #3 below) supporting the tensioner, the strap connector, the transfer device, and the motor.
Annotated drawing #3:

    PNG
    media_image3.png
    272
    385
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cyklop in view of Stamm (US 4,691,498).
Cyklop discloses the invention substantially as claimed as set forth above. Cyklop the strap connector comprises a movable welding shoe (see the drawing #2 above), a welding shoe arm (see the drawing #2 above) housing the welding shoe, and an eccentric drive (32) (see page 3, para. 5) operably connected to the welding shoe (see the top annotated drawing above), wherein the second arm (the vertical link) is operably connected to the welding shoe arm (see page 3), wherein the motor is operably connected to the eccentric drive to rotate the eccentric drive to cause the welding shoe to oscillate (see page 3, para. 3-5). Cyklop does not expressly disclose an output gear and an endless belt for driving the eccentric drive.
Stamm discloses a strapping device having a motor (13) connected to an output gear (20) and an endless belt (22) for driving an eccentric drive (see col. 4, lines 1-2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the motor of Cyklop with an output gear and an endless belt, as taught by Stamm, in order to facilitate the driving of the eccentric drive.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cyklop in view of Finzo et al. (hereinafter “Finzo”) (US 6,328,087) 
Cyklop discloses the invention substantially as claimed as set forth above. Cyklop does not expressing disclose the device includes a rechargeable battery and the tensioning gear includes planetary gearing.
Finzo discloses a strapping device is powered by a battery (8) and a tensioning gear includes planetary gearing mechanism (para. 5, lines 20-28).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the strapping device of Cyklop with the type includes a rechargeable battery and the tensioning gear includes planetary gearing mechanism, as taught by Finzo, in order to make the device portable (see col. 1, lines 10-12) and to achieve a high efficiency (col. 5, line 35-41) with the strapping device.

Allowable Subject Matter
Claims 21-23 are allowed.
Claims 10-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 15, 2022 prompted the new ground(s) of rejection (claims 7 and 12, which were previously indicated as allowable) presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 24, 2022